 

Exhibit 10.42

 

AMENDMENT TO CONSULTING AGREEMENT

 

This Amendment to Consulting Agreement (the “Amendment”), effective as of
January 1st, 2020 (the “Effective Date”), is by and between Variation
Biotechnologies Inc., a corporation incorporated pursuant to the laws of Canada
(the “Company”) having an address of 310 Hunt Club Road East, Ottawa, Ontario
K1V 1C1 and F. Diaz-Mitoma Professional Corporation (Ontario corporation number
002356634) having an address of 210 Barrow Crescent, Kanata, Ontario K2L 2C7
(“Consultant”). The Consultant and Company are sometimes referred to as a
“Party” and are collectively referred to as the “Parties”.

 

WHEREAS, the Company and Consultant are parties to a certain Consulting
Agreement dated July 1, 2016, amended as of January 1, 2017, amended January 1,
2018, and further amended as of January 1, 2019 (the “Consulting Agreement”);

 

AND WHEREAS, the Consultant and the Company wish to amend the Consulting
Agreement on the terms and conditions set out in this Amendment;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
Parties agree as follows:

 

1.       Amendment to Section 1(a). As of the Effective Date, Section 1(a) of
the Consulting Agreement shall be deleted in its entirety and replaced with the
following:

 

(a)       Term. This Agreement shall be in effect beginning on the Effective
Date and, unless terminated earlier pursuant to the provisions of this Section
1, shall continue until December 31, 2020 (the “Term”). This Agreement may be
renewed any number of times, with or without a short interruption in continuity
of Services (as defined below), by written notice from the Company which is
accepted by signature of the Consultant.

 

2.       Amendment to Section 5(a). As of the Effective Date, Section 5(a) of
the Consulting Agreement shall be deleted in its entirety and replaced with the
following:

 

5.               Payment for Consulting Services.

 

(a)        Consideration. As consideration for the Services, the Company shall
pay Consultant a fee of $44,250.00 CAD per month (plus any HST or GST payable).

 

3.       Replacement of Appendix C. As of the Effective Date, Appendix C of the
Consulting Agreement shall be deleted in its entirety and replaced with the
version of Appendix C attached as Schedule A to this Amendment.

 

4.       Consulting Agreement to Remain in Full Effect. Except as amended by
this Amendment, the Consulting Agreement shall continue to be in full force and
effect, without amendment, and is hereby ratified and confirmed. The Consulting
Agreement shall henceforth be read and construed in conjunction with this
Amendment.

 

5.       Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

 

6.        Further Assurances. Each Party shall do such further acts and execute
such further documents as may be required to give effect to this Amendment and
carry out the intent thereof.

 

7.        Binding Effect. This Amendment shall be binding on and inure to the
benefit of the Parties and their respective successors and assigns.

 

8.       Execution and Counterparts. This Amendment may be executed in
counterparts, including counterpart signature pages or counterpart facsimile or
scanned signature pages (each of which shall be deemed an original), all of
which together shall constitute one and the same instrument.

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the Effective Date.

 

  VARIATION BIOTECHNOLOGIES INC.           /s/ Jeffrey Baxter   Name: Jeffrey
Baxter   Title: Chief Executive Officer         F. DIAZ-MITOMA PROFESSIONAL
CORPORATION           /s/ Francisco Diaz-Mitoma   Name: Francisco Diaz-Mitoma  
Title: President

 

 

 

 

Schedule A

 

Appendix C – Performance Incentives

 

1.Bonus payable as of January 31, 2020 – CAD $127,449    2.The Company shall
cause VBI Vaccines Inc., a British Columbia corporation (the “Parent”) to grant
to Francisco Diaz-Mitoma, as designee of Consultant, 350,000 stock options (the
“Options”), each Option exercisable for one common share of Parent, to be
granted effective as of January 22, 2020, which was the date on which the board
of directors of Parent approved such grant, and to be subject to the provisions
of the Plan. Conditions regarding the Options and their exercise, including the
exercise price, the term of the Options and the timing of vesting shall be set
out in an Option Agreement between the Parent and Francisco Diaz-Mitoma. The
common shares issuable upon exercise of the Options shall bear the appropriate
legend to indicate such shares are “control securities” as defined in General
Instruction C.1(a) of Form S-8.

 

 

